[Cite as State v. Armour, 2022-Ohio-2717.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-22-05

        v.

KASCAL D. ARMOUR,                                         OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-22-06

        v.

KASCAL D. ARMOUR,                                         OPINION

        DEFENDANT-APPELLANT.


                  Appeals from Allen County Common Pleas Court
                  Trial Court Nos. CR 2020 0193 and CR 2020 0412

                                     Judgments Affirmed

                             Date of Decision: August 8, 2022


APPEARANCES:

        Chima R. Ekah for Appellant

        Jana E. Emerick for Appellee
Case Nos. 1-22-05, 1-22-06


SHAW, J.

        {¶1} Defendant-appellant, Kascal D. Armour (“Armour”), brings these

appeals from the January 21, 2022 judgments of the Allen County Common Pleas

Court journalizing his convictions in two separate trial court cases. Armour was

convicted by a jury in trial court case CR2020 0193 of aggravated trafficking in

drugs, possession of a fentanyl-related compound, and having weapons while under

disability. Armour was convicted by the same jury in trial court case CR2020 0412

of trafficking in heroin and possession of cocaine. On appeal, Armour argues that

inadmissible, prejudicial hearsay was introduced against him at trial, that the

prosecutor improperly referred to the inadmissible hearsay during closing

arguments, and that his convictions were against the manifest weight of the

evidence.

                                    Background

        {¶2} A confidential informant conducted controlled drug buys at 543 East

Second Street in Lima on July 13, 20, and 22 of 2020. The drug purchases were

purportedly made from Stanford Shine and Ryanne Eversole. A search warrant was

obtained for 543 East Second Street and it was executed just after 7 a.m. on July 24,

2020.

        {¶3} Numerous adults and children were in the residence at the time the

warrant was executed. Shine and Eversole were located on the first floor of the


                                         -2-
Case Nos. 1-22-05, 1-22-06


residence in or near a room where they stayed. Various drugs in smaller amounts,

approximately 2 grams or less, were located in Shine and Eversole’s room.

      {¶4} Armour and his paramour/the mother of his children, Lexus Becker,

were located on the home’s second floor “landing” just outside of the east bedroom.

In the second floor, east bedroom, officers located multiple drugs in much greater

amounts than were found downstairs. The drugs found included a fentanyl-related

compound, cocaine, heroin, and over 200 grams of methamphetamine. Moreover,

in that same upstairs bedroom, officers located over $9,000 in cash. Mixed in with

the cash was currency that had been used in the controlled drug buys. Officers also

located a loaded, operable firearm on the bed in the room.

      {¶5} In a police interrogation shortly after the warrant was executed,

Armour acknowledged staying in the second floor, east bedroom, the previous night.

He also claimed that the cash belonged to himself and to Becker, stating that she

had received the money from the government stimulus. Further, Armour

acknowledged being a fentanyl user; however, he claimed that he did not know

anything about the drugs that were found in the room where he was staying, even

though a bag containing a fentanyl-related compound was in plain view on the floor

and there was cocaine in the same bag with the cash he stated was his or Becker’s.

      {¶6} On September 17, 2020, Armour was indicted in trial court case

CR2020 0193 for: Count 1, aggravated trafficking in drugs (methamphetamine) in


                                        -3-
Case Nos. 1-22-05, 1-22-06


violation of R.C. 2925.03(A)(2), a first degree felony, Count 2, aggravated

possession of drugs (methamphetamine) in violation of R.C. 2925.11(A), a first

degree felony, Count 3, trafficking in a fentanyl-related compound in violation of

R.C. 2925.03(A)(2), a third degree felony, Count 4, possession of a fentanyl-related

compound in violation of R.C. 2925.11(A), a third degree felony, Count 5, having

weapons while under disability in violation of R.C. 2923.13(A)(2), a third degree

felony, and Count 6, having weapons while under disability in violation of R.C.

2923.13(A)(3), a third degree felony.1 The first 4 counts all contained 1-year firearm

specifications, gun forfeiture specifications in a drug case, and money forfeiture

specifications in a drug case.

        {¶7} On November 12, 2020, Armour was indicted in trial court case

CR2020 0412 for: Count 1, trafficking in heroin in violation of R.C. 2925.03(A)(2),

a second degree felony, Count 2, possession of heroin in violation of R.C.

2925.11(A), a second degree felony, and Count 3, possession of cocaine in violation

of R.C. 2925.11(A), a fifth degree felony.2 Counts 1 and 2 carried 1-year firearm

specifications, gun forfeiture specifications in a drug case, and money forfeiture

specifications in a drug case.




1
  Counts 3 and 4 were originally indicted as first degree felonies; however, they were later amended to
accurately reflect the amount of drugs recovered, making the crimes third degree felonies.
2
  The second indictment stemmed from the same incident as the first indictment.

                                                 -4-
Case Nos. 1-22-05, 1-22-06


           {¶8} The two cases against Armour were consolidated and they proceeded

to a jury trial on January 18-20, 2022. Ultimately the jury convicted Armour of all

counts against him in both indictments except for Count 3 in trial court case CR2020

0193 (trafficking in a fentanyl-related compound).

           {¶9} The cases proceeded immediately to sentencing with the trial court

determining that Counts 1 and 2 in trial court case CR2020 0193 merged for

purposes of sentencing and Counts 5 and 6 merged for the purposes of sentencing.3

The State elected to proceed to sentencing in trial court case CR2020 0193 on

Counts 1 and 5, in addition to the unmerged Count 4. Armour was then sentenced

to serve an indefinite minimum prison term of 8 years to a maximum of 12 years on

Count 1, 36 months in prison on Count 4, and 36 months in prison on Count 5. A 1-

year mandatory prison term was imposed on the firearm specification in Count 1.

All of the prison terms were ordered to be served consecutively.

           {¶10} With regard to trial court case CR2020 0412, the trial court

determined that Counts 1 and 2 merged for the purposes of sentencing.4 The State

elected to proceed to sentencing on Count 1, in addition to the unmerged Count 3.

Armour was then sentenced to serve a 6-year prison term on Count 1, and a 12

month prison term on Count 3. Those prison terms were ordered to be served




3
    The firearm specifications were also merged.
4
    The firearm specification was merged with the firearm specification from trial court case CR2020 0193.

                                                     -5-
Case Nos. 1-22-05, 1-22-06


consecutively, and consecutive to the prison terms in CR2020 0193.5 Judgment

entries memorializing Armour’s sentence were filed January 21, 2022. It is from

these judgments that Armour appeals, asserting the following assignments of error

for our review.

                            Assignment of Error No. 1
        The trial court erred by allowing inadmissible hearsay after
        proper objection by appellant and subsequent limiting instruction
        failed to cure the damage caused by the testimony.

                           Assignment of Error No. 2
        The trial court improperly allowed the prosecutor, during closing
        argument to offer hearsay statement[s] as substantive evidence.

                           Assignment of Error No. 3
        Appellant’s convictions were against the manifest weight of the
        evidence.

        {¶11} We elect to address the assignments of error out of the order in which

they were raised.

                                   Third Assignment of Error

        {¶12} In his third assignment of error, Armour argues that his convictions

were against the manifest weight of the evidence. Armour specifically challenges

the determination that he was in constructive possession of the drugs and the firearm

in the second-floor, east bedroom.




5
  Armour’s aggregate prison term was summarized by the trial court as, “a mandatory 1 year term on the
firearm specification * * * consecutive to a minimum of 21 years to a maximum of 25 years (14 of said 21
years is mandatory time).” (Doc. No. 137).

                                                  -6-
Case Nos. 1-22-05, 1-22-06


                                 Standard of Review

       {¶13} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting

testimony. State v. Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52. In doing

so, this Court must review the entire record, weigh the evidence and all of the

reasonable inferences, consider the credibility of witnesses and determine whether

in resolving conflicts in the evidence, the factfinder “clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Id.

       {¶14} Nevertheless, a reviewing court must allow the trier-of-fact

appropriate discretion on matters relating to the credibility of the witnesses. State

v. DeHass, 10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against

the conviction,’ should an appellate court overturn the trial court’s judgment.” State

v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                                 Controlling Statutes

       {¶15} In trial court case CR2020 0193 Armour was convicted of aggravated

trafficking in drugs (methamphetamine), possession of a fentanyl-compound,




                                          -7-
Case Nos. 1-22-05, 1-22-06


having weapons while under disability, and a one-year firearm specification.6 The

statutes for which Armour was convicted read, respectively, as follows:

           [aggravated trafficking in drugs]

           (A) No person shall knowingly do any of the following:

           ***

           (2) Prepare for shipment, ship, transport, deliver, prepare for
           distribution, or distribute a controlled substance or a controlled
           substance analog, when the offender knows or has reasonable
           cause to believe that the controlled substance or a controlled
           substance analog is intended for sale or resale by the offender or
           another person.

           ***

           (C) Whoever violates division (A) of this section is guilty of one
           of the following:

           (1) If the drug involved in the violation is any compound,
           mixture, preparation, or substance included in schedule I or
           schedule II, * * * whoever violates division (A) of this section is
           guilty of aggravated trafficking in drugs. The penalty for the
           offense shall be determined as follows:

           ***

           (e) If the amount of the drug involved equals or exceeds fifty
           times the bulk amount but is less than one hundred times the bulk
           amount and regardless of whether the offense was committed in
           the vicinity of a school or in the vicinity of a juvenile, aggravated
           trafficking in drugs is a felony of the first degree, and the court
           shall impose as a mandatory prison term a first degree felony
           mandatory prison term.



6
    These are the convictions that remained following merger.

                                                     -8-
Case Nos. 1-22-05, 1-22-06


      R.C. 2925.03(A)(2)/(C)(1)(e);

      [possession of a fentanyl-related compound]

      (A) No person shall knowingly obtain, possess, or use a
      controlled substance or a controlled substance analog.

      ***

      (C) Whoever violates division (A) of this section is guilty of one
      of the following:

      ***

      (11) If the drug involved in the violation is a fentanyl-related
      compound * * * [t]he penalty for the offense shall be determined
      as follows:

      ***

      (c) If the amount of the drug involved equals or exceeds fifty
      unit doses but is less than one hundred unit doses or equals or
      exceeds five grams but is less than ten grams, possession of a
      fentanyl-related compound is a felony of the third degree, and
      there is a presumption for a prison term for the offense.

      R.C. 2925.11(A)/(C)(11)(c);

      [having weapons while under disability]

      (A) Unless relieved from disability under operation of law or
      legal process, no person shall knowingly acquire, have, carry, or
      use any firearm or dangerous ordnance, if any of the following
      apply:

      ***

      (2) The person is under indictment for or has been convicted of
      any felony offense of violence or has been adjudicated a
      delinquent child for the commission of an offense that, if

                                      -9-
Case Nos. 1-22-05, 1-22-06


       committed by an adult, would have been a felony offense of
       violence.

       R.C. 2923.13(A)(2);

       [firearm specification]

       (A) Imposition of a one-year mandatory prison term upon an
       offender * * * is precluded unless the indictment * * specifies that
       the offender had a firearm on or about the offender’s person or
       under the offender’s control while committing the offense.

       R.C. 2941.141.

       {¶16} Armour was convicted in trial court case CR2020 0412 of trafficking

in heroin and possession of cocaine. These statutes read, respectively, as follows:

       [trafficking in heroin]

       (A) No person shall knowingly do any of the following:

       ***

       (2) Prepare for shipment, ship, transport, deliver, prepare for
       distribution, or distribute a controlled substance or a controlled
       substance analog, when the offender knows or has reasonable
       cause to believe that the controlled substance or a controlled
       substance analog is intended for sale or resale by the offender or
       another person.

       ***

       (C) Whoever violates division (A) of this section is guilty of one
       of the following:

       ***

       (6) If the drug involved in the violation is heroin or a compound,
       mixture, preparation, or substance containing heroin, whoever

                                        -10-
Case Nos. 1-22-05, 1-22-06


      violates division (A) of this section is guilty of trafficking in
      heroin. The penalty for the offense shall be determined as follows:

      ***

      (e) Except as otherwise provided in this division, if the amount
      of the drug involved * * * equals or exceeds ten grams but is less
      than fifty grams, trafficking in heroin is a felony of the second
      degree, and the court shall impose as a mandatory prison term a
      second degree felony mandatory prison term.

      R.C. 2925.03(A)(2)/(C)(6)(e);

      [possession of cocaine]

      (A) No person shall knowingly obtain, possess, or use a
      controlled substance or a controlled substance analog.

      ***

      (C) Whoever violates division (A) of this section is guilty of one
      of the following:

      ***

      (4) If the drug involved in the violation is cocaine or a
      compound, mixture, preparation, or substance containing
      cocaine, whoever violates division (A) of this section is guilty of
      possession of cocaine. The penalty for the offense shall be
      determined as follows:

      (a) Except as otherwise provided in division (C)(4)(b), (c), (d),
      (e), or (f) of this section, possession of cocaine is a felony of the
      fifth degree, and division (B) of section 2929.13 of the Revised
      Code applies in determining whether to impose a prison term on
      the offender.

      R.C. 2925.11(A)/(C)(4)(a).



                                      -11-
Case Nos. 1-22-05, 1-22-06


                                Relevant Authority

       {¶17} Based on Armour’s challenges to his convictions, the key issue to

determine is whether the jury clearly lost its way in determining that Armour was

in possession of the drugs and the firearm in the second-floor, east bedroom.

Possession is defined in R.C. 2925.01(K) as “having control over a thing or

substance, but may not be inferred solely from mere access to the thing or substance

through ownership or occupation of the premises upon which the thing or substance

is found.”

       {¶18} Importantly, “[p]ossession of drugs can be either actual or

constructive.” State v. Bustamante, 3d Dist. Seneca Nos. 13-12-26, 13-12-04, 2013-

Ohio-4975, ¶ 25. Actual possession exists when the circumstances indicate that a

person has or had an item “‘within his immediate physical possession.’” State v.

Watts, 3d Dist. Hancock No. 5-12-34, 2016-Ohio-257, ¶ 11, quoting State v.

Williams, 4th Dist. Ross No. 03CA2736, 2004-Ohio-1130, ¶ 23. Constructive

possession exists when a person was able to exercise dominion and control over an

item, even though that item may not be within his immediate physical control. Id.

Both dominion and control, and whether a person was conscious of the item’s

presence, may be established through circumstantial evidence. E.g., State v. Myles,

3d Dist. Marion No. 9-19-74, 2020-Ohio-3323, ¶ 25; see also State v. Hankerson,

70 Ohio St.2d 87, 91 (1982).


                                       -12-
Case Nos. 1-22-05, 1-22-06


       {¶19} In fact, the prosecution can establish constructive possession of a

controlled substance “by circumstantial evidence alone.” Bustamente at ¶ 25.

“‘Absent a defendant’s admission, the surrounding facts and circumstances,

including the defendant’s actions, are evidence that the trier of fact can consider in

determining whether the defendant had constructive possession.’” Id. quoting State

v. Voll, 3d Dist. Union No. 14-12-04, 2012-Ohio-3900, ¶ 19.

       {¶20} “Although a defendant’s mere proximity to drugs is in itself

insufficient to establish constructive possession, proximity to the drugs may

constitute some evidence of constructive possession.” State v. Brown, 4th Dist.

Athens No. 09CA3, 2009-Ohio-5390, ¶ 20. However, a defendant’s presence in the

vicinity of contraband, coupled with another factor or factors probative of dominion

or control over the contraband, may establish constructive possession. State v.

McClain, 3d Dist. Hancock No. 5-19-19, 2020-Ohio-1436, ¶ 46.

                                Evidence Presented

       {¶21} A confidential informant performed controlled drug buys at 543 East

Second Street in Lima on three separate dates in July 2020, with the final time being

July 22, 2020. The confidential informant purchased the drugs from a man he knew

as “Trig,” who was identified by police as Stanford Shine. A woman named Ryanne

Eversole was also with Shine when the controlled drug buys were made.




                                        -13-
Case Nos. 1-22-05, 1-22-06


         {¶22} Law enforcement obtained a search warrant for 543 East Second

Street. The warrant was executed with a SWAT team on July 24, 2020, shortly after

7 a.m.7 Upon entering the residence in question, officers located multiple children

between 3 and 9 years old on the first floor along with Shine and Eversole, who

were staying in a first floor bedroom. The first floor bedroom was found to contain

multiple drugs, all in the amount of approximately 2 grams or less. Shine and

Eversole also had personal documents in the first floor bedroom, and a firearm was

also located.

         {¶23} When the residence was entered by the search team, several officers

immediately went upstairs, reaching the second floor landing within 15-20 seconds

after entry. The upstairs of the residence had two bedrooms branching off from the

landing. Armour and the mother of his children, Lexus Becker, were on the landing

just outside of the second floor, east bedroom. They complied with orders to get on

the ground and they did not have any weapons or drugs on them.

         {¶24} The other bedroom on the second floor was blocked shut. When law

enforcement entered, a teenage male and a teenage female were attempting to cover




7
  As will be discussed when addressing the first assignment of error, infra, the confidential informant told
law enforcement that the “supplier” of the drugs was supposed to be at the residence in question on July 23,
2020. The confidential informant did not testify at trial, and the defense objected to the introduction of the
confidential informant’s statement being presented through an officer. The objection was overruled, though
the trial court immediately gave a limiting instruction to the jury, indicating that the information could only
be used to show why the officers were taking the next steps in their investigation—or, in this instance, as the
State argued, why there was a day of delay before the execution of the search warrant.

                                                    -14-
Case Nos. 1-22-05, 1-22-06


themselves with clothes or blankets. The bedroom that the teenagers were in did not

contain any drugs or weapons.

         {¶25} As for the second floor, east bedroom, officers had to move around

Armour and Becker to get to it. Once inside, a plastic baggie of what was determined

to be 9.81 grams of a fentanyl-related compound was in plain view on the floor.8

Numerous other things were in the room, described as “tossed haphazardly” around.

(Tr. at 59). There was a firearm on the bed, along with a pair of pants and a red

bag.9 There was $1,111 in currency in the pocket of the pants, and $8,000 in

currency in the red bag. The currency in the red bag was contained in one large

“band,” but each $1,000 was separated by another band into a smaller bundle.

Notably the currency found included multiple $20 bills that had been used in the

controlled buys by the confidential informant. The red bag on the bed also contained

a plastic baggie with .73 grams of cocaine.

         {¶26} Further search of the second floor, east bedroom, revealed a black case

in the clothes hamper under some articles of clothing. Inside the black case, law

enforcement found a “crystal substance” wrapped in plastic, that was determined to

contain methamphetamine in the amount of 114.63 grams. A separate plastic bag

containing methamphetamine in the amount of 96.38 grams was found in the black


8
  To prevent redundancy, we will note here that all of the drugs listed were scientifically tested and the
weights are within +/- .04 grams to a reasonable degree of scientific certainty.
9
  Although Armour denied that the firearm was his, he stipulated at trial that he was under disability for a
prior conviction.

                                                   -15-
Case Nos. 1-22-05, 1-22-06


case. Also located in the black case was a bag that contained 33.32 grams of heroin,

and still another bag containing .83 grams of cocaine. In addition, the black case

contained a box of 40 caliber ammunition. The ammunition would fit the gun found

on the bed in the same room, but not the gun found downstairs.

        {¶27} A few other items of note were located during the search of the second

floor, east bedroom. There was a small bag or purse hanging up with Lexus Becker’s

ID, and $60 in currency. A separate “fanny” pack contained a digital scale. There

was also an ID card for a “Kascal Coleman” on the floor.10

        {¶28} Following the search of the residence, Armour, Shine, and Sizemore

were interrogated by police. Armour told police that he had stayed in the second

floor, east bedroom, the night before the execution of the warrant. He stated that the

money in the room belonged to him and his girlfriend, Becker, though he

acknowledged he was not gainfully employed. He claimed that Becker had received

all or most of the money from the government stimulus. However, Armour denied

knowing that there were drugs or weapons in the room, stating that they were not

his. He did acknowledge being a drug user, stating that he used fentanyl; still, he

claimed he was unaware of the bag of a fentanyl-related compound that was in plain

view on the bedroom floor.



10
  Kascal is Armour’s first name; however, this was apparently not his ID card. An officer was asked about
the individual on the ID card and he said he could not recall whether he tracked down “Kascal Coleman.”
There was no further information presented related to the ID card.

                                                 -16-
Case Nos. 1-22-05, 1-22-06


       {¶29} Later in the interview, Armour told officers that he was not the “big

fish,” but he could get law enforcement the “big fish.” He also told law enforcement

that they had made a mistake by “booking” him because now he could not do

anything to help.

       {¶30} As to his defense, Armour emphasized through cross-examination that

the teenagers in the residence in the other upstairs bedroom were never interviewed

by police. An officer testified that because no drugs were found in the room that the

juveniles were in, he did not suspect them of drug activity. Regardless, Armour also

emphasized that Shine and Eversole were never charged despite directly selling

drugs to the confidential informant. Furthermore, Armour’s attorney questioned

why police did not even interview Becker. Following the search of the residence,

Becker was allowed to remain with the children at the residence while awaiting

children’s services.

                                      Analysis

       {¶31} Armour argues that the jury clearly lost its way by convicting him of

the drug offenses and of possession of a firearm. He contends that he was not

located in the room with the items, that he never sold drugs to the confidential

informant, and that the drugs could have belonged to any number of other

individuals inside, or outside, of the residence. He maintains that he was simply




                                        -17-
Case Nos. 1-22-05, 1-22-06


found in proximity to the drugs and the gun, and that proximity was not enough for

constructive possession.

       {¶32} Contrary to his argument, Armour himself acknowledged during his

interrogation that the money in the room was his, or at least Becker’s. The record

supports that the money contained multiple bills that were used in the controlled

buys. Armour also acknowledged staying in the room the night before the execution

of the search warrant.

       {¶33} Furthermore, Armour acknowledged being a drug user, with his drug

of choice being fentanyl. A fentanyl-related compound was found in plain view on

the floor of the room even though Armour denied knowing anything about the drugs

in the room. The jury was free to judge the credibility of this statement and find it

to be disingenuous. State v. DeHass, 10 Ohio St.2d 230, 231 (1967).

       {¶34} While Armour attempts to suggest that he was merely one of the two

closest people to the drugs, he had direct ties to the room in question, he was found

just outside of it, and he claimed the money inside of it—money that was mixed

with a bag of drugs. In addition to these points, Armour made the statements to the

police that he was not the “big fish” but he could get the “big fish.” A jury could

readily interpret his statement that he was a “fish” at all as an admission that he was

a player in the drug trade.




                                         -18-
Case Nos. 1-22-05, 1-22-06


        {¶35} In sum, as we have stated previously, presence in the vicinity of drugs

coupled with other factors can establish constructive possession. State v. McClain,

3d Dist. Hancock No. 5-19-19, 2020-Ohio-1436, ¶ 46. The jury in this case analyzed

the evidence and determined that all of the additional factors in this case, including

the admissions made by Armour during his interrogation, established constructive

possession. We cannot find that the jury clearly lost its way or that the convictions

here constituted a manifest miscarriage of justice.11 Therefore, Armour’s third

assignment of error is overruled.

                                    First Assignment of Error

        {¶36} In his first assignment of error, Armour argues that the trial court erred

by permitting inadmissible hearsay over objection. Further, he contends that the trial

court’s limiting instruction did not cure the damage caused by the testimony.

                                        Standard of Review

        {¶37} Generally, the admission of evidence lies within the broad discretion

of the trial court. State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶ 62.

However, we conduct a de novo review of hearsay evidentiary rulings that implicate

the confrontation clause. State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735,

¶ 97; State v. Daniels, 11th Dist. Trumbull No. 2020-T-0022, 2021-Ohio-790, citing

State v. Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, ¶ 22.


11
  Armour makes no challenges to the remaining elements of the crimes against him; nevertheless, the record
supports the convictions on all of the elements.

                                                  -19-
Case Nos. 1-22-05, 1-22-06


                                  Relevant Authority

       {¶38} “‘Hearsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.” Evid.R. 801(C). Consequently, a statement is, by definition, not hearsay

when it is offered for a purpose other than to prove the truth of the matter asserted.

State v. Osle, 140 Ohio St.3d 131, 2014-Ohio-2966, ¶ 118.

       {¶39} One instance where testimony has been permitted as non-hearsay is

when a police officer is offering testimony to explain “the next investigative step.”

State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, ¶ 186, citing State v. Ricks,

136 Ohio St.3d 356, 2013-Ohio-3712, ¶ 27. When the testimony is being offered to

explain why an officer took the next particular step in an investigation, it falls

outside of the hearsay classification because it is not being offered for the truth of

the matter asserted.

       {¶40} However, the Supreme Court of Ohio cautioned that “the well-worn

phrase ‘not offered for the truth of the matter asserted’ is not a talismanic incantation

that opens the door to everything said outside the courtroom.” Ricks at ¶ 25, quoting

State v. Richcreek, 196 Ohio App.3d 505, 2011-Ohio-4686, ¶ 26 (6th Dist.).

Testimony offered to explain police conduct is admissible as nonhearsay only if,

“[1] the conduct to be explained [is] relevant, equivocal, and contemporaneous with

the statements; [2] the probative value of statements [is not] substantially


                                          -20-
Case Nos. 1-22-05, 1-22-06


outweighed by the danger of unfair prejudice; and [3] the statements cannot connect

the accused with the crime charged.” Ricks at ¶ 27.

       {¶41} It is particularly important to emphasize that careful analysis of an

officer’s statement explaining “the next investigative step” is required when the

officer’s testimony touches on statements made by another individual who is not

testifying because “[t]he Sixth Amendment to the United States Constitution

guarantees an accused the right to confront witnesses against him.” Crawford v.

Washington, 541 U.S. 36, 54 (2004). As a general rule, the Confrontation Clause

is implicated by the admission of out-of-court statements that are testimonial in

nature when the declarant does not testify in the proceeding. See Melendez-Diaz v.

Massachusetts, 557 U.S. 305, 309-310 (2009).

       {¶42} However, we note that even if hearsay was erroneously admitted, we

will not reverse the conviction absent a showing that Armour’s substantial rights

were affected. Crim. R. 52(A); McKelton at ¶ 190.

                                       Analysis

       {¶43} At trial, testimony indicated that a confidential informant conducted

three controlled drug buys at 543 East Second Street in Lima, with the last purchase

being on July 22, 2020. The confidential informant did not testify at trial.




                                        -21-
Case Nos. 1-22-05, 1-22-06


       {¶44} After the third controlled drug buy, law enforcement officers obtained

a search warrant for the residence in question. The following testimony then

occurred at trial related to the execution of the search warrant:

       [PROSECUTOR]: Okay. Between the obtaining of the search
       warrant and the execution of the search warrant, was that like the
       same day? What happened?

       [CHIEF HAINES]: The search warrant was presented to Judge
       on the 22nd of July, 2020 and the service of the search warrant
       was not until the 24th of July, 2020. In the meantime we received
       additional information, source information from the informant
       who had purchased narcotics from the residence, that the
       supplier–

       [DEFENSE COUNSEL]: Objection. Hearsay.

       [PROSECUTOR]: Your Honor, I’m not offering it for the truth
       of the matter asserted, but as to why – and I can lay some more
       questions – but, as to why he did what he did in his investigation.

       [DEFENSE COUNSEL]: If he’s going to say what the informant
       tells him that’s hearsay.

       THE COURT: All right. Counsel, approach. Ladies and
       gentlemen of the jury, just disregard anything you might
       overhear

       [* * * discussion at the Bench * * *]

       THE COURT: So, what’s your reason that it’s not hearsay?

       [PROSECUTOR]: I think that it’s not being offered to prove the
       truth of the matter asserted. It’s merely offered to prove what he
       did next in his investigation. He kind of jumped into that a little
       bit and I was going to ask him some further questions in that
       regard.


                                         -22-
Case Nos. 1-22-05, 1-22-06


      THE COURT: Well, he got a search warrant. Can’t you go from
      there?

      ***

      [PROSECUTOR]: Well, I asked him if there was time in-between
      and then as part of his investigation he received additional
      information. Again, it’s just part of the investigation.

      THE COURT: Before he got the search warrant? Is that what
      you’re going to ask him – before he got the search warrant, or,
      before it was executed?

      [PROSECUTOR]: Before it was executed.

      THE COURT: From whom?

      [PROSECUTOR]: From the confidential informant.

      THE COURT: Well, you can ask him if he got information. Are
      you going to ask him then what the information was on? What
      the informant said?

      [PROSECUTOR]: I was; yes. (inaudible)

      THE COURT: Okay. I’ll allow it. I’ll overrule the objection.
      But, I’m not going to allow a lot of it.

      [PROSECUTOR]: Oh, no, I’m not going to go –

      THE COURT: I’ll overrule the objection. Go ahead.

      [trial resumes]

      ***

      [PROSECUTOR]: Okay. Then after the search warrant was
      signed, I believe I asked you if you executed it right away or if
      there was a time in-between getting it signed and executing it.


                                    -23-
Case Nos. 1-22-05, 1-22-06


       [CHIEF HAINES]: Yes, there was a day in-between. Yes.

       [PROSECUTOR]: Okay. During that day in-between, so it was
       the 22nd through the 24th, is that right?

       [CHIEF HAINES]: Yes, ma’am.

       [PROSECUTOR]: Okay. Did you receive any information that
       related to your investigation?

       [CHIEF HAINES]: There was additional information provided
       by the confidential informant that the supplier of the narcotics
       would be at 543 East Second on the 23rd.

       [PROSECUTOR]: Okay.

       THE COURT: Okay. I’ll just tell the jurors that that testimony
       as to what the confidential informant told him wasn’t being
       offered to prove that the supplier would be there, only that the
       information was conveyed and that explains what they went
       ahead and done, or, did. Okay? So, go ahead.

(Tr. at 102-106).

       {¶45} Armour argues on appeal that the preceding testimony regarding the

“supplier” being at the residence on July 23 was inadmissible hearsay in violation

of the confrontation clause. He contends that the confidential informant did not

testify to have his statement challenged, and that the officer’s testimony effectively

implicated Armour by stating that an additional individual would be at 543 East

Second Street, implying that the additional person would be the supplier of the

drugs. Armour argues that this statement needed to at least be presented by the

confidential informant himself, and, further, that the statement was more prejudicial


                                        -24-
Case Nos. 1-22-05, 1-22-06


than probative. Thus Armour contends that the statement fails multiple of the Ricks

elements outlined previously that are used to determine when “the next investigative

step” is admissible as non-hearsay.

           {¶46} The State counters by arguing that Armour was not specifically named

as the “supplier” through the officer’s testimony and that the officer’s testimony

was merely to show why the search warrant was not served for an extra day after it

was obtained. The State thus concludes that the testimony here should not be

inadmissible under Ricks.

           {¶47} At the outset of our review, it is true, as the State suggests, that

Armour was not specifically named by the officer in his testimony, which makes

this case effectively different from Ricks where the accused was much more directly

connected to the crime. Thus Ricks is factually distinguishable.

           {¶48} Moreover, even if the testimony was not admissible under Ricks, we

cannot find it materially impacted Armour’s trial. First, the confidential informant’s

statement was elicited through this officer’s testimony on other occasions that were

not objected to, including at one point by the defense.12 Second, the specific wording

of the officer’s testimony was, in some way, beneficial to defense counsel in the

arguments he was making to the jury. The statement indicated that a supplier would

be at the subject residence on the 23rd. The officer did not state that according to the



12
     This segment is excerpted in the next assignment of error.

                                                      -25-
Case Nos. 1-22-05, 1-22-06


confidential informant the supplier would come to the residence and stay there. Thus

the statement from the officer could have supported defense counsel’s argument that

the supplier was actually a different person than Armour and that Armour was

merely unlucky by staying in the room where the drugs were stashed. This was, in

fact, a tactic employed by defense counsel. With this in mind, the prejudicial impact

was already severely limited, and it was only further limited by the trial court’s

immediate instruction, which the jury was presumed to follow. State v. Jones, 135

Ohio St.3d 10, 2012-Ohio-5677, ¶ 194.

       {¶49} In sum, while there was a danger here of potentially violating Ricks

through the officer testifying regarding the confidential informant’s statement to

him, it does not appear there was actually a violation akin to the Ricks case.

Moreover, even if we assumed that the testimony was erroneously admitted, we

could only conclude that it was harmless beyond a reasonable doubt. Armour was

found in close proximity to the money and the drugs, he acknowledged that the

money belonged to him to some degree, and the money contained bills involved in

the controlled drug buys. Armour also told law enforcement that he was not the “big

fish” but he could get them the “big fish.” Therefore on the basis of the evidence,

we could only conclude that if there was an error, it was harmless beyond a

reasonable doubt. McKelton at ¶ 190. For these reasons, Armour’s first assignment

of error is overruled.


                                        -26-
Case Nos. 1-22-05, 1-22-06


                            Second Assignment of Error

       {¶50} In Armour’s second assignment of error he argues that the trial court

improperly permitted the State to reference the “improper hearsay” discussed in the

first assignment of error during closing arguments as though the testimony

constituted substantive evidence.

                                Standard of Review

       {¶51} “We review allegations of prosecutorial misconduct during closing

arguments by asking ‘whether the remarks were improper and, if so, whether they

prejudicially affected substantial rights of the defendant.’” State v. McAlpin, ---

Ohio St.3d ---, 2022-Ohio-1567, ¶ 156, quoting, State v. Smith, 14 Ohio St.3d 13,

14 (1984). Although “criminal trials cannot be squeezed dry of all feeling,” State v.

Keenan, 66 Ohio St.3d 402, 409 (1993), “excessively emotional arguments tending

to inflame the jury’s sensibilities” are improper. State v. Tibbetts, 92 Ohio St.3d

146, 168 (2001). However, “[t]he touchstone of the analysis ‘is the fairness of the

trial, not the culpability of the prosecutor.’” State v. Leonard, 104 Ohio St.3d 54,

2004-Ohio-6235, ¶ 155, quoting Smith v. Phillips, 455 U.S. 209, 219, 102 S.Ct. 940

(1982).

                                      Analysis

       {¶52} During closing arguments, the prosecutor summarized the evidence

presented by the witnesses and made the following statement:


                                        -27-
Case Nos. 1-22-05, 1-22-06


       There’s evidence that Mr. Armour was only in that house for
       maybe a day, and probably not much longer than that if he was.
       But, what I don’t want you to gloss over is Chief Haines got a tip.
       Drug dealers need to get drugs from somebody. He got a tip that
       Stanford was going to get some more drugs.

       [DEFENSE COUNSEL]: Objection, your Honor. That wasn’t the
       testimony in this Courtroom.

       THE COURT: Sustained.

       [PROSECUTOR]: He got a tip that there may be a supplier
       coming to that house on Second Street. So, when they hit the house
       there’s Stanford and Ryanne, who they expect to be there. Who
       don’t they expect to be there? The defendant. They don’t know
       it’s going to be him. They don’t even know if the supplier is still
       going to be around or not. But, guess who’s there? Guess who said
       that he stayed in the room where all this stuff was found laying on
       the floor and laying on the bed? Bullets matching the gun were
       laying on the bed. So, reason and common sense, the State hopes,
       is going to lead you to find and to make an inference, we talked
       about circumstantial evidence, that all that stuff belongs to him.

(Tr. at 296).

       {¶53} Armour contends on appeal that the prosecutor committed misconduct

by treating the officer’s testimony from the previous assignment of error as

substantive evidence after the trial court had already provided a limiting instruction

that the evidence could only be used to explain the next step of the investigation.

However, contrary to Armour’s argument, the statement from the confidential

informant was brought up at other times during the trial, without objection,

including once by the defense. During Armour’s attorney’s re-cross-examination of

Chief Haines, the following exchange occurred:

                                        -28-
Case Nos. 1-22-05, 1-22-06


       [DEFENSE COUNSEL]: Okay. You said you had some
       information that a supplier was going to be at the residence;
       right?

       A.         Yes.

       [DEFENSE COUNSEL]: You don’t know whether it could have
       been anybody else in the residence; correct?

       A.         Correct.

       [DEFENSE COUNSEL]: In other words, the only surveillance
       you did was of Mr. Shine and Miss Eversole; correct?

       A.         Yes.

       [DEFENSE COUNSEL]: All right. You didn’t know who else was
       there prior to the search warrant?

       A.         Correct.

       [DEFENSE COUNSEL]: Okay. It could have been Miss Becker?

       A.         Correct.

(Tr. at 217).

       {¶54} The preceding segment shows that defense counsel actually used the

information provided by the confidential informant to show that there was no

indication as to who the supplier was, and that it could have been Armour’s

significant other who was on the landing with him during the execution of the search

warrant. As defense counsel pointed out, Becker was never interviewed by police

in this matter.



                                       -29-
Case Nos. 1-22-05, 1-22-06


       {¶55} Moreover, the preceding segment touches on the fact that the

confidential informant’s statement to law enforcement was that the supplier would

be at the residence on July 23rd. The warrant was not served until the morning of

July 24th, and police did not conduct surveillance on the residence in question prior

to the execution of the warrant, thus officers could not say who had come and gone

from the residence during that time period. Given that defense counsel used the

evidence in a valid attempt to establish reasonable doubt as to who possessed the

drugs and the firearm, we cannot find that the prosecutor’s statement was improper.

       {¶56} Nevertheless, even if we did find the statement improper, we still do

not find that Armour was materially prejudiced in this matter. He was located just

outside the room with the drugs, he claimed the money belonged to him and Becker,

the money contained controlled-buy funds, and Armour made the statement about

not being the “big fish.” Given all of the evidence, even if we assumed the

prosecutor’s statement was improper, we do not find reversible error here.

Therefore, Armour’s second assignment of error is overruled.

                                    Conclusion

       {¶57} For the foregoing reasons, Armour’s assignments of error are

overruled and the judgments of the Allen County Common Pleas Court are affirmed.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.


                                        -30-